Citation Nr: 1402883	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  07-30 895A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic left knee disability, to include as due to an undiagnosed illness or as secondary to service-connected right knee and bilateral foot disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel





INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1982 to August 1985 and from October 1986 to August 2006.  His military records reflect service in Southwest Asia and his decorations include the Combat Action Ribbon.

This matter is on appeal from a June 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In March 2011 and October 2013, this matter was Remanded for further development.

An October 2013 rating decision granted service connection for Sluder's headache (claimed as headache, sinus pain, facial pain, congestion, and rhinorrhea).  As such that issue is no longer on appeal.

The Board notes that in response to the VA correspondence in December 2013, the Veteran signed an Expedited Processing Waiver of the 30 Day Waiting Period.


FINDING OF FACT

A chronic left knee disorder was not shown in service or for several years thereafter; and, the preponderance of the evidence fails to establish that the Veteran's currently diagnosed chondromalacia patella of the left knee was caused or aggravated by his active service or a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), 3.317 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Prior to and after the initial denials of the present claim, the RO advised the Veteran of what the evidence must show to establish entitlement to service connection on a direct basis and on a secondary basis in notice letters sent in January 2006 and April 2011, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  Moreover, the RO explained how VA determines the disability rating and effective date of a disability once service connection has been established, which satisfied Dingess notice requirements.  No further development is required regarding the duty to notify.


Regarding VA's statutory duty to assist in claims development, the record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim.  Pertinent medical evidence associated with the claims files consists of service treatment records (STRs) from the Veteran's second period of service.  Also of record and considered in connection with the appeal are various statements submitted by the Veteran, and his representative, on his behalf.  Neither the Veteran nor his representative throughout the course of this appeal has made the RO or the Board aware of any other evidence relevant to his appeal that needs to be obtained.

The Board notes that the Veteran's STRs from his second period of service have been obtained, but STRs from his first period of service are unavailable despite all available efforts to obtain such records, according to a VA memorandum dated in March 2007.  The Veteran was informed of this finding and responded in writing that he had no information for 1982 to 1985.  Importantly, the onset date he reports for his left knee disability was during his second period of service, for which records have been associated with the file.

A VA joints examination was conducted in May 2011.  Chondromalacia patella of the left knee was diagnosed.  The opinion addressed the question of direct service connection, i.e. whether or not the Veteran's left knee disorder was incurred in or caused by his service.  An addendum opinion provided in November 2013 included an opinion addressing whether the Veteran's left knee disability was caused by or a result of or aggravated by, his service-connected bone spur of his right patella and or bilateral heel spurs.  Taken together, the May 2011 VA examination and opinion, and November 2013 addendum are adequate for decision-making purposes, as they included a full review of the Veteran's claims file, including the STRs, are supported by sufficient detail, refer to specific documents and medical history, as well as medical literature, and are supported by sufficient rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  The Board also finds that VA substantially complied with the Board's Remand directives in further developing the Veteran's claim.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  

Accordingly, the Board concludes that during the administrative appeal process, the Veteran was provided the information necessary such that the purposes of the notification have been met.  All relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim adjudicated herein.  Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Service Connection

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  The Board has thoroughly reviewed all the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).

The analysis below focuses on the most salient and relevant evidence and on what this evidence of record shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.

The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 2002). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, as chondromalacia patella is not one of the listed chronic diseases, and the Veteran has not been diagnosed with left knee arthritis at anytime during the pendency of the appeal, service connection via the demonstration of continuity of symptomatology is not applicable in the present case.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).


Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability, not to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a) (2013); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

For Veterans with service in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Under this law and regulation, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1).

The Veteran claims that he has a left knee disability that is related to his second period of active service, specifically in 1991 or 1992, including as due to an undiagnosed illness.  However, as the record also shows that the Veteran's left knee disability has been attributed to a known clinical diagnosis of chondromalacia patella (on May 2011 VA joints examination), a recognized diagnostic entity, and the evidence does not raise the issue of any other undiagnosed illness that manifested to a degree of 10 percent or more following discharge from service, this provision is inapplicable to this case.  38 C.F.R. § 3.317 (2013).

As noted immediately above, the Veteran was diagnosed with chondromalacia patella of the left knee on May 2011 VA examination.  The first element of the Shedden/Caluza analysis has been met.  The Board will next consider whether the evidentiary record supports in-service incurrence.

The available STRs include reports of examinations conducted in August 1986, August 1988, and August 1989 which reflect normal clinical evaluations of the Veteran's lower extremities.  On examinations in September 1991 and March 1992, clinical evaluations of the Veteran's lower extremities were normal. He was deemed qualified for airborne operations, including jumps and dives.  The accompanying reports of medical history do not reflect any left knee complaints or symptomatology.

A March 1995 emergency care and treatment note and chronological record of medical care indicates that the Veteran injured his knees when he fell down some steps and landed onto his back and a rucksack.  He complained of mild pain with evidence of effusion, but was not diagnosed with any knee disability at that time.

A June 1997 examination report states that the Veteran was qualified for airborne duties.  June 1997 and June 2002 reports of medical examination indicate normal clinical evaluations of the lower extremities.  A March 2006 retirement examination report of medical history indicated complaints of knee trouble, and that he wore a knee brace.  However, on examination, he was only noted to have mechanical joint pain.  No other diagnosis other than "pain" was rendered.

On May 2007 VA general medical examination, the Veteran presented with a history of left knee problems since 1991 related to conducting over 450 jumps as a paratrooper.  An examination of the left knee revealed some popping of the patella and tenderness of the medial joint line.  However, an X-ray examination was normal and the examiner opined that despite subjective complaints of a left knee condition there was no objective evidence to make a diagnosis.

On VA joints examination in May 2011, the Veteran presented with a history of an onset of left knee symptoms related to parachute jumps in 1991 or 1992.  He contended that he landed on trees and bruised his left knee.  The examiner noted that review of the STRs indicated a complaint of bilateral knee pain after a fall down 4-5 steps in March 1995.  Following a physical evaluation, chondromalacia patella left knee was diagnosed, which the examiner opined is less likely as not caused by or a result of service.  The examiner explained that there was no documentation of left knee findings consistent with chondromalacia patella in the STRs.  

In a November 2013 addendum, the same examiner opined that it is less likely as not that the Veteran's left knee disability was caused by or a result of or aggravated by, his service-connected bone spur of his right patella and or bilateral heel spurs due to lack of medical nexus.  The examiner explained that, "During the stance phase of walking, an individual places no more weight on a knee regardless of whether the contralateral (opposite) knee is normal or painful; instead, the stance phase is shortened in the painful knee and prolonged in the painless knee-this does not create injury to the painless or contralateral knee."  The examiner cited to a discussion paper from orthopaedic surgeon Ian Harrington, MD., who state that, "The mechanics of limping are poorly documented in the orthopaedic literature and that there is no clear scientific basis for reasoning that pain or disability in one leg can cause undue stress on the opposite leg."  Dr. Harrington also stated that, "The evidence available indicates that an injury in one extremity rarely causes a major problem in the opposite or uninjured extremity."

With regard to the relationship between the Veteran's left knee disability and his service-connected heel and bone spurs, the examiner explained that heel spurs are bone spurs that are typically asymptomatic.  Chondromalacia patella occurs when the cartilage behind the knee cap gets too soft or wears away.  The examiner explained that "one is not the cause of, or related to, or aggravated by, the other."

The Board finds that the claim must be denied.  While the Veteran had left knee symptomatology on a few occasions during service, to include a documented contusion, no chronic left knee disorder was shown in service.  He was noted to have a history of complaints of knee pain at discharge but no diagnosis was provided.  Similarly, while the first post-service medical evidence of any relevant findings is on May 2007 VA examination, which is a little over one year after service, there was only a finding of pain.  Pain alone is not sufficient for service connection, as there must be a diagnosed underlying disorder associated with the pain.  Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  A diagnosis was not established until 2011, which was when chondromalacia patella left knee was diagnosed.  Importantly, there is no competent medical opinion of record that relates the Veteran's chondromalacia patella left knee to his service, to include his complaints of pain, or to any service-connected disability.  In this regard, the only competent opinions of record are the May 2011 and November 2013 VA examiner's opinions stating the following: that it is less likely that the left knee disability was caused by or a result of service or a result of or was aggravated by, his service-connected bone spur of his right patella and or bilateral heel spurs.

Service connection based on the theories of direct onset (38 C.F.R. § 3.303(a))
or on a secondary basis (38 C.F.R. § 3.310 ) is not established.

Consideration has been given to the Veteran's assertion that his chondromalacia patella left knee had its onset in service, which he intimates was the source of his earlier complaints of pain.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to the etiology and onset of chondromalacia patella left knee and whether this disability is etiologically related to the Veteran's active service or to his service-connected bone spur of his right patella and or bilateral heel spurs (or any other service-connected disability), falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Orthopedic disorders are not the types of conditions that are readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that examinations and other specific findings are needed to properly assess and diagnose the disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

That is, although the Board readily acknowledges that Veteran is competent to report symptoms such as left knee pain, there is no indication that the Veteran is competent to etiologically link any such symptoms to his active service or to his service-connected bone spur of his right patella and or bilateral heel spurs.  A VA examiner (orthopedist) clearly addressed these arguments.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he has received any special training or acquired any medical expertise in evaluating orthopedic disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a left knee disability on a direct or secondary basis.  In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, a reasonable doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a chronic left knee disability, to include as due to an undiagnosed illness or as secondary to a service-connected right knee disability, is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


